Case 8:15-cr-00494-KKM-AEP Document 186 Filed 07/30/21 Page 1 of 3 PageID 698




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                               Case No. 8:15-cr-494-KKM-AEP

LORIS VENZE HOWARD FORBES

____________________________________/

                                        ORDER

      Defendant Forbes moves this Court to reduce his sentence under Federal Rule

of Criminal Procedure 35(b). (Doc. 185). According to his motion, he “willingly gave

information in regards to [two individuals] who headed the operation and paid

petitioner and other crew members to transport cocaine, on November 29, 2015” and

that he provided this assistance “with the understanding that this assistance would help

the petitioner in his case before this Court.” (Doc. 185 at 2). Forbes argues this

cooperation constitutes substantial assistance. Id.

      Even if inclined to agree (the Court makes no finding either way), the Court lacks

authority to reduce Forbes’s sentence. Under Rule 35(b)—per the text and precedent

interpreting it—the government must move to reduce a prisoner’s sentence. See Fed. R.

Crim. P. 35(b)(1) (“the government’s motion made within one year of sentencing”) &

(b)(2) (“the government’s motion made more than one year after sentencing”); United

States v. Howard, 902 F.2d 894, 897 (11th Cir. 1990) (“Both section 5K1.1 and Rule 35(b)

                                            1
Case 8:15-cr-00494-KKM-AEP Document 186 Filed 07/30/21 Page 2 of 3 PageID 699




require a motion by the government before the court can reduce a sentence.”); see also

United States v. Nance, 426 F. App’x 801, 802 (11th Cir. 2011) (“As the language of the

rule indicates, the district court may only reduce a defendant's sentence pursuant to

Rule 35(b) upon the government's motion.”). The government has not done so here,

and Forbes cannot stand in its shoes. Moreover, Forbes appears to have provided the

information long ago, which renders him outside of the one-year limitations period

under Rule 35(b)(1).

      Alternatively, even if the Court construed Forbes’s motion as one to compel the

government to file a motion under Rule 35(b), the Court must still deny it. “[T]he

government has a power, not a duty, to file a motion when a defendant has substantially

assisted.” United States v. Dorsey, 554 F.3d 958, 961 (11th Cir. 2009). Indeed, Forbes’s

plea agreement explained that discretionary authority, which he acknowledged when

signing it and before the Court when taking his plea. See (Doc. 40 at 5–6, 20 & Docs.

47, 53, 64). And the government’s refusal to file a Rule 35(b) motion does not breach a

plea agreement that “merely provides that the government will ‘consider’ filing such a

motion.” United States v. Paredes, 796 F. App’x 580, 581–82 (11th Cir. 2019) (citing United

States v. Forney, 9 F.3d 1492, 1499–1500 & n.2 (11th Cir. 1993)). Forbes’s plea agreement

included that exact verb: “consider.” See (Doc. 40 at 6 (“agrees to consider whether

such cooperation qualifies as ‘substantial assistance’”). Nor does Forbes allege or offer

proof that the government refused to file a Rule 35(b) motion based on an

unconstitutional motive. See Paredes, 796 F. App’x at 581–82.
                                            2
Case 8:15-cr-00494-KKM-AEP Document 186 Filed 07/30/21 Page 3 of 3 PageID 700




      Accordingly, Forbes’s motion (Doc. 185) is DENIED.

      ORDERED in Tampa, Florida, on July 30, 2021.




                                      3
